

Exhibit 10.2




PRA GROUP, INC.


RESTRICTED STOCK UNIT AGREEMENT


PRA Group, Inc., a Delaware corporation, (the “Company”) has duly adopted, and
its stockholders have approved, the Company’s 2013 Omnibus Incentive Plan (the
“Plan”), the terms of which are hereby incorporated by reference. In the case of
any conflict between the provisions hereof and those of the Plan, the provisions
of the Plan shall be controlling. A copy of the Plan is available upon request
from the Secretary of the Company or can be accessed through the Company’s
filings with the Securities and Exchange Commission at the following weblink:


http://www.sec.gov/Archives/edgar/data/1185348/000119312513161958/d521369ddef14a.htm#rom521369_45
[http://www.sec.gov/Archives/edgar/data/1185348/000119312513161958/d521369ddef14a.htm#rom521369_45].


This Restricted Stock Unit Agreement, including the country-specific terms set
forth in the attached Appendixes (collectively the “Agreement”), describes in
detail your rights with respect to the Restricted Stock Units (“RSUs”) granted
herein (“LTI Award”) and sets forth the conditions, terms and limitations
applicable to this grant, subject to the terms and conditions of the Plan. This
Agreement constitutes a legal agreement between you (“Grantee”) and the Company.
Capitalized terms used in this Agreement but not otherwise defined herein, shall
have the meanings set forth in the Plan.


Grantee Name
Grantee Id
Grant/Award Type
Total Number of Units Granted
Grant Date



IN WITNESS WHEREOF, the parties have accepted, witnessed and agreed to be bound
by this Agreement as of the Grant Date specified and agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the intent of this Agreement.


PRA GROUP, INC.
image21.jpg [image21.jpg]
image11.jpg [image11.jpg]
By: Executive Vice President, General Counse
By: President and Chief Executive Office














--------------------------------------------------------------------------------



1.Time-vested Shares - RSUs


a.Subject to the terms of this Agreement, one third (1/3) of the RSUs shall vest
on each of the first three (3) anniversaries of the Grant Date except as
otherwise provided in the Plan or this Agreement and, subject to Section 21 of
this Agreement, upon vesting, the applicable number of RSUs shall be delivered
in fully paid Shares as promptly as practicable thereafter (within thirty (30)
days after the vesting of such RSUs).


b.For purposes of this Agreement, except as provided in Sections 2, 3 and 4
below, on the date the Grantee ceases continuous service to the Company or any
Subsidiary or affiliate of the Company as an Employee or on the Board Directors
of the Company (a “Business Relationship”), including: (i) ceases active
employment by the Company or any Subsidiary or affiliate of the Company (for any
reason whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee's employment or service contract, if any) prior to the applicable
vesting date, or (ii) gives or receives notice of the termination of the
Grantee’s employment for any reason and either (a) is placed on garden leave
pursuant to the Grantee’s contract of employment (if applicable) or, (b) ceases
to perform their duties and responsibilities during the Grantee’s notice period
in accordance with the Grantee’s contract of employment prior to the applicable
vest date, all rights of the Grantee hereunder shall thereupon terminate, any
unvested RSUs shall be immediately and automatically forfeited and neither the
Grantee, nor any successors, heirs, assigns or legal representatives of the
Grantee, shall thereafter have any further rights or interest in any unvested
RSUs. The vesting of the RSUs shall not be affected by any change in the type of
Business Relationship the Grantee has with or among the Company or any
Subsidiary or affiliate so long as the Grantee continuously maintains a Business
Relationship.


c.The Committee shall have the exclusive discretion to determine whether service
has been interrupted in the case of any leave of absence approved by the
Company, Subsidiary or affiliate of the Company, including sick leave, military
leave or any other personal leave. Nothing contained herein shall be construed
to confer on the Grantee any right to be retained in the employ of the Company
or any Subsidiary or affiliate of the Company or to derogate from any right of
the Company or any Subsidiary or affiliate thereof to terminate the Grantee’s
employment, free from any liability, or any claim under this Agreement.




2.Death or Disability


a.In the event of the Grantee’s termination of employment due to death or
Disability (as defined below) while employed by the Company or any of its
Subsidiaries or affiliates, the Grantee shall become immediately and fully
vested in any outstanding RSUs granted herein.


b.For purposes of this Agreement, “Disability” means that the Grantee is unable
to render the services or perform the duties of Grantee’s employment by reason
of illness, injury or incapacity (whether physical, mental, emotional or
psychological) for a period of either (i) 90 consecutive days or (ii) a total of
180 days, whether or not consecutive, within the preceding 365-day period.









--------------------------------------------------------------------------------



3.Retirement


a.In the event of the Grantee’s termination of both (i) employment due to
Retirement (as defined below) and/or (ii) service on the Board of Directors of
the Company, if applicable, the Grantee shall become vested in a prorated number
of RSUs (less any previously vested RSUs), based on a fraction, the numerator of
which is the number of months since the Grant Date during which the Grantee was
employed by the Company or any of its Subsidiaries or affiliates and/or served
on the Board (without duplicative counting of any days during which the Grantee
was both employed by the Company or any of its Subsidiaries or affiliates and
serving on the Board) and the denominator of which is 36.


b.For purposes of this Agreement, “Retirement” means the Grantee’s voluntary
termination of employment with the Company and its Subsidiaries or affiliates
(without “Cause”) on or after his or her 55th birthday with at least ten years
of service with the Company and its Subsidiaries or affiliates.


Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Grantee’s
jurisdiction that likely would result in the favorable Retirement treatment (as
set forth above) that applies to the RSUs being deemed unlawful and/or
discriminatory, then the Company will not apply the favorable Retirement
treatment at the time of termination and the RSUs will be treated as they would
under the rules that apply if the Grantee’s employment is terminated for reasons
other than Retirement.


c.For the avoidance of doubt, the Retirement benefit provided under this Section
3 is subject to the Grantee’s compliance with the restrictive covenants set
forth in Section 10 of this Agreement.




4.Effect of a Change in Control


a.Accelerated Vesting if Awards not Assumed: In the event of a Change in Control
(and subject to the Grantee’s being in the employ of the Company, its
Subsidiaries or any other affiliate as of the date of the Change in Control), if
the successor company does not equitably assume, continue or substitute the
outstanding RSUs in connection with a Change in Control, such RSUs shall become
fully vested (as of the date of the Change in Control and the Grantee shall be
eligible to receive (at the same time and in the same form) the equivalent per
share consideration offered to common stockholders generally.































--------------------------------------------------------------------------------



b.“Double-Trigger” Vesting for Assumed Awards: To the extent the successor
company does equitably assume, continue or substitute the outstanding RSUs, the
applicable RSUs shall continue to vest in accordance with Section 1; provided,
however, if within twenty-four (24) months after the date of the Change in
Control the Grantee’s employment is terminated by the Company or a Subsidiary or
affiliate (or the successor company or a subsidiary or affiliate thereof)
without Cause1 or by the Grantee for Good Reason2, any then unvested RSUs shall
become fully vested as of the date of termination of employment.


5.Non-assignability


No rights hereunder shall be assignable, alienable, transferable or otherwise
encumbered by the Grantee other than by will or by the laws of descent and
distribution and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Subsidiary or
affiliate of the Company. However, the Committee may, in its discretion, provide
that rights may be transferable, without consideration, to immediate family
members (i.e., children, grandchildren or spouse) to trusts for the benefit of
such immediate family members and to partnerships in which such family members
are the only parties. In addition, the Grantee may, in the manner established by
the Committee, designate a beneficiary to receive any distribution with respect
to any Shares upon the death of the Grantee.


6.Responsibility for Taxes


a.The Grantee acknowledges that, regardless of any action taken by the Company
or any of its Subsidiaries or affiliates, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), is and remains the
Grantee’s responsibility and may exceed the amount actually withheld by the
Company or any Subsidiary or affiliate. The Grantee further acknowledges that
the Company and/or any Subsidiary or affiliate: (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the LTI Award, including, but not limited to, the grant of the LTI
Award, the vesting or settlement of the RSUs, the issuance of Shares (or payment
of the cash equivalent) upon settlement of the RSUs, the subsequent sale of
Shares acquired at vesting and the receipt of any dividends and/or Dividend
Equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the LTI Award or any aspect of the RSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee becomes
subject to Tax-Related Items in more than one jurisdiction, the Grantee
acknowledges that the Company and/or any Subsidiary or affiliate may be

1 Solely for the purposes of Section 4(b) of this Agreement, “Cause” shall mean:
(A) Grantee's conviction of, or plea of guilty or nolo contendere to, any felony
or other comparable offense under local law; (B) Grantee’s engaging in illegal
or willful misconduct, or engaging in conduct that has a material adverse effect
on the financial performance, financial condition and/or reputation of the
Company or any Subsidiary; or (C) Grantee's embezzlement of funds or
misappropriation of other material property of the Company or any Subsidiary.


2 Solely for purposes of Section 4(b) of this Agreement, “Good Reason” shall
mean (1) a material and adverse change in the responsibilities of Grantee, or
(2) a material reduction in Grantee’s base salary other than a reduction that is
also applicable generally to other similarly situated employees; provided,
however, that no such change or reduction shall constitute Good Reason (A)
unless Grantee gives notice of the existence of such change or reduction that
Grantee believes constitutes Good Reason within 30 days after the initial
existence of such change or reduction, and the Company fails to cure such change
or reduction within 30 days after receipt of such notice or (B) if the Executive
consented in writing to such change or reduction.



--------------------------------------------------------------------------------



required to withhold or account for Tax-Related Items in more than one
jurisdiction.


b.Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
any Subsidiary or affiliate to satisfy all withholding obligations of the
Company and/or any of its Subsidiaries or affiliates with respect to Tax-Related
Items. In this regard, the Grantee hereby authorizes the Company, in its sole
discretion and without any notice to or further authorization or consent by the
Grantee, to withhold from the Shares being distributed under this LTI Award upon
vesting, that number of whole Shares the value of which is equal to the
aggregate withholding obligation for Tax-Related Items as determined by the
Company.


In the event that such withholding in Shares is problematic under applicable tax
or securities law or has materially adverse accounting consequences, the Grantee
authorizes the Company and/or any Subsidiary or affiliate to satisfy the
aggregate withholding obligation for Tax-Related Items as the Company determines
to be appropriate by (i) selling, on the Grantee's behalf, a whole number of
shares from those Shares issued to the Grantee, (ii) cash payment, (iii)
withholding from the Grantee's wages or other cash compensation paid to the
Grantee, or (iv) such other means as the Committee deems appropriate.


c.Depending on the withholding method, the Company or the Subsidiary or
affiliate may withhold or account for Tax-Related Items by considering statutory
withholding rates or other applicable withholding rates, including minimum or
maximum rates applicable in the Grantee’s jurisdiction, in which case the
Grantee may receive a refund of any over-withheld amount in cash and will have
no entitlement to the equivalent in Shares. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Grantee is
deemed to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items.


d.Finally, the Grantee shall pay to the Company or any Subsidiary or affiliate
any amount of Tax-Related Items that the Company or any Subsidiary or affiliate
may be required to withhold as a result of the Grantee’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of the Shares,
if the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items as described in this Section 6. The Grantee shall have no
further rights with respect to any Shares that are retained by the Company or
sold by the Company or its designated broker pursuant to this Section 6, and
under no circumstances will the Company be required to issue any fractional
Shares.


7.Nature of Grant


In accepting the LTI Award, the Grantee acknowledges, understands and agrees
that:


a.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;


b.all decisions with respect to future LTI Award grants, if any, will be at the
sole discretion of the Company;





--------------------------------------------------------------------------------



c.the grant of the LTI Award and the Grantee’s participation in the Plan shall
not create a right to continued employment or service or be interpreted as
forming an employment or services contract with the Company or any Subsidiary or
affiliate and shall not interfere with the ability of the Company or any
Subsidiary or affiliate to terminate the Grantee’s employment relationship at
any time;


d.the Grantee’s participation in the Plan is voluntary;


e.the LTI Award and the Shares subject to the LTI Award, and the income and
value of the same, are not intended to replace any pension rights or
compensation;


f.the LTI Award and the Shares subject to the LTI Award, and the income and
value of the same, are extraordinary items outside the scope of the Grantee’s
employment or services contract, if any, and are not part of normal or expected
compensation or salary of any kind for services of any kind rendered to the
Company, any Subsidiary or any affiliate or for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


g.the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;


h.unless otherwise agreed with the Company, the LTI Award and the Shares subject
to the LTI Award, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Grantee may provide as
a director of the Company or any Subsidiary or affiliate;


i.no claim or entitlement to compensation or damages shall arise from forfeiture
of the LTI Award resulting from termination of the Grantee’s termination of
employment by the Company or any Subsidiary or affiliate (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee’s employment or services contract, if any);


j.the RSUs and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, takeover or transfer of
liability;


k.the Grantee acknowledges and agrees that neither the Company nor any
Subsidiary or affiliate shall be liable for any foreign exchange rate
fluctuation between the Grantee’s local currency and the United States Dollar
that may affect the value of the LTI Award or of any amounts due to the Grantee
pursuant to the settlement of the LTI Award or the subsequent sale of any Shares
acquired upon settlement.


8.No Advice Regarding Grant


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan, or the Grantee’s acquisition or sale of the underlying Shares. The Grantee
is hereby advised to consult with the Grantee’s own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.


9.Data Privacy





--------------------------------------------------------------------------------



Data Collection and Usage. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement and any other grant
materials by and among, as applicable, the Company and any Subsidiary or
affiliate for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.


Data Processing. The Grantee understands that the Company and any Subsidiary or
affiliate may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number,
e-mail address, date of birth, passport number, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or any Subsidiary or affiliate, details of all
RSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor (“Personal Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. The
Grantee understands that Personal Data will be transferred to E*TRADE Financial
Corporate Services, Inc. and/or its affiliates (“E*Trade”) or any other stock
plan service provider which is, presently or in the future, assisting the
Company with the implementation, administration and management of the Plan. The
Grantee understands that these recipients of Personal Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the Grantee’s
country. The Grantee understands that he or she may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
the Grantee’s local human resources representative. The Grantee authorizes the
Company, E*Trade and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Personal Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
the Grantee’s participation in the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
the Grantee may elect to deposit any Shares received upon vesting of the RSUs.
The Grantee understands that Personal Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to withdraw his or her consent, his or her employment status or service with the
Company or any Subsidiary or affiliate will not be affected; the only
consequence of refusing or withdrawing the Grantee’s consent is that the Company
would not be able to grant the Grantee RSUs or other equity awards or to
administer or maintain RSUs or other equity awards granted to the Grantee prior
or subsequent to such refusal or withdrawal. Therefore, the Grantee understands
that refusal or withdrawal of consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.


10.Confidentiality; Non-Competition and Non-Solicitation Covenants





--------------------------------------------------------------------------------



a.Confidentiality. Grantee covenants and agrees that Grantee will not at any
time use, disclose or make accessible or available to any other person, firm,
partnership, corporation or any other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
Subsidiaries or affiliates, except (i) while employed by the Company or any of
its Subsidiaries or affiliates, in the business of and for the benefit of the
Company or any of its Subsidiaries or affiliates, or (ii) when required to do so
by a subpoena, by any court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company or any of
its Subsidiaries or affiliates, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order the Company or
any of its Subsidiaries or affiliates to divulge, disclose or make accessible
such information. For purposes of this agreement, “Confidential Information”
shall mean non-public information concerning the Company's or any of its
Subsidiaries' or affiliates' financial data, statistical data, strategic
business plans, product development (or other proprietary product data),
customer and supplier lists, customer and supplier information, information
relating to practices, processes, methods, trade secrets, marketing plans and
other non-public, proprietary and confidential information of the Company or any
of its Subsidiaries or affiliates; provided, however, that Confidential
Information shall not include any information which (x) is known generally to
the public other than as a result of unauthorized disclosure by Grantee, (y)
becomes available to Grantee on a non-confidential basis from a source other
than the Company or any of its Subsidiaries or affiliates that lawfully obtained
such information or (z) was available to Grantee on a non-confidential basis
prior to its disclosure to Grantee by the Company or any of its Subsidiaries or
affiliates. In addition to and not in limitation of anything in the foregoing,
it is specifically understood and agreed by Grantee that any and all
Confidential Information received by Grantee during his/her employment by the
Company or any Subsidiary or affiliate is deemed Confidential Information. In
the event Grantee's employment is terminated hereunder for any reason, he/she
immediately shall return to the Company or any of its Subsidiaries or affiliates
all tangible Confidential Information (including any and all copies thereof) in
his/her possession.


b.Non-Competition Covenant. Grantee agrees that during the period of Grantee’s
employment with the Company or any of its Subsidiaries and for a period of
twelve (12) months after the effective date of termination of employment (the
“Restricted Period”), without the prior written consent of the Company’s CEO (or
if Grantee is the CEO, without the prior written consent of the Committee),
Grantee shall not, except in furtherance of his employment duties, directly or
indirectly (whether as a sole proprietor, owner, partner, principal, manager,
officer, director, agent, consultant, executive or management employee, or
otherwise), engage in, assist or enable any other person to engage in, or
directly or indirectly own more than 1% of any class or series of equity
securities in, any business activity competitive (directly or indirectly) with
the Business (as defined below) (a “Competing Entity”) anywhere in the world
(the “Territory”), it being understood and agreed that the Company or any of its
Subsidiaries or affiliates conducts and will conduct the Business throughout the
Territory and that the Business effectively may be engaged in from any location
throughout the Territory. As used in this Agreement, the term “Business” means
the business of the Company and its Subsidiaries or affiliates, including (i)
the purchase, collection, and/or management of portfolios of defaulted consumer
receivables, (ii) claims filing, administration, or related services pertaining
to securities or antitrust class action or similar litigation, (iii) the
acquisition of claims or accounts related to securities or antitrust class
action or similar litigation, or (iv) the



--------------------------------------------------------------------------------



administration, management, auditing or collection of state, federal or
municipal taxes or other government accounts receivable. Notwithstanding the
foregoing, an entity will not be deemed to be a Competing Entity, and Grantee
and other persons assisted by Grantee will not be deemed to be engaged in the
Business in violation of the terms of this Section 10(b) if (A) Grantee is
employed by an entity that is meaningfully engaged in one or more enterprises
whose principal business is other than the Business (the “Non-Competing
Businesses”), (B) such entity’s relationship with Grantee relates solely to the
Non-Competing Businesses, and (C) if requested by the Company or any of its
Subsidiaries or affiliates, such entity and Grantee provide the Company or any
of its Subsidiaries or affiliates with reasonable assurances that Grantee will
have no direct or indirect involvement in the Business on behalf of such entity.


c.Non-Solicitation Covenant. Grantee agrees that during the Restricted Period,
without the prior written consent of the Company, Grantee shall not, on his own
behalf or on behalf of any person or entity (other than on behalf of the Company
or any of its Subsidiaries or affiliates), directly or indirectly, (i) solicit
any Customer or Prospective Customer (as defined below) of the Company or any of
its affiliates or Subsidiaries for the purpose of providing services or products
relating to and competitive with the Business or facilitating the provision of
such products or services; or (ii) engage, hire or solicit the employment of,
whether on a full-time, part-time, consulting, advising, or any other basis, any
employee who was employed by the Company or its affiliates or Subsidiaries on
the effective date of Grantee's termination or at any time during the six (6)
months preceding such termination date. This provision does not prohibit the
solicitation of employees by means of a general advertisement. "Customer", as
used in this Agreement, means any client or customer of the Company or any of
its Subsidiaries or affiliates with respect to whom, at any time during the two
(2) year period preceding the termination of Grantee's employment, Grantee: (i)
performed services on behalf of the Company or any of its Subsidiaries or
affiliates, or (ii) had substantial contact or acquired or had access to
Confidential Information or other substantial information as a result of or in
connection with Grantee’s employment. "Prospective Customer", as used in this
Agreement, means any entity other than a Customer with respect to whom, at any
time during the one (1) year period preceding the termination of Grantee's
employment, Grantee: (i) submitted or assisted in the submission of a
presentation or proposal of any kind on behalf of the Company or any of its
Subsidiaries or affiliates, or (ii) had substantial contact or acquired or had
access to Confidential Information or other substantial information as a result
of or in connection with Grantee's employment.


d.Grantee agrees that the covenants of confidentiality, non-competition and
non-solicitation are reasonable covenants under the circumstances and further
agrees that if, in the opinion of any court of competent jurisdiction, any such
covenants are not reasonable or are unenforceable in any respect, such court
shall have the right, power and authority to excise or modify such provision or
provisions of these covenants as appear to the court not reasonable or
unenforceable and to enforce the remainder of these covenants as so amended, and
to that end the provisions of this Section 10 shall be deemed severable. Grantee
agrees that any breach of the covenants contained in this Section 10 will result
in immediate and irreparable harm to the Company and its Subsidiaries and
affiliates for which full damages cannot readily be calculated and for which
damages are an inadequate remedy. Accordingly, Grantee agrees that the Company
or any of its Subsidiaries or affiliates, in addition to pursuing any other
remedies it may have in law or in equity, may obtain an injunction (without
posting a bond or other security) against Grantee from any court having
jurisdiction over the matter restraining any breach



--------------------------------------------------------------------------------



or threatened breach of this Section 10. If the Grantee breaches this Section 10
all undelivered RSUs (whether vested or unvested) shall be immediately forfeited
and cancelled and the Company may clawback (i) any RSUs delivered to Grantee in
the preceding year and (ii) any other RSUs delivered in connection with, or
following, Grantee’s termination of employment.


e.To the extent that the restrictive covenants at section (b) and (c) above are
covered by any restrictive covenants in the Grantee’s contract of employment,
for the avoidance of any doubt, the restrictive covenants contained in the
Grantee’s contract of employment shall prevail.


f.No particular consideration is payable for the covenants contained in this
Section 10. However, if mandatory legislation is in effect or is introduced,
pursuant to which consideration is a requirement for the validity and/or
enforceability of the covenants in this Section 10, the Grantee shall receive
the minimum compensation provided by law. The Company may waive the covenants
contained in this Section 10 in whole or in parts, and the Grantee will only be
entitled to such mandatory consideration for any period the covenants are
invoked.


g.Notwithstanding the foregoing, no subsection of this Section 10 is intended to
or shall limit, prevent, impede or interfere with the Grantee's non-waivable
right, without prior notice to the Company, to provide information to the
government, participate in investigations, testify in proceedings regarding the
Company or any Subsidiaries or affiliates past or future conduct, engage in any
activities protected under whistleblower statutes, or to receive and fully
retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency. The Grantee
does not need prior authorization from the Company to make any such reports or
disclosures and is not required to notify the Company that the Grantee has made
such reports or disclosures. Further, pursuant to the Defend Trade Secrets Act
of 2016 (18 U.S.C. Section 1833(b)), the Grantee shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made in confidence either directly or indirectly to a
Federal, State, or local government official, or to an attorney, solely for the
purpose of reporting or investigating, a violation of law. The Grantee shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret made in a complaint, or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. If
the Grantee files a lawsuit alleging retaliation by the Company for reporting a
suspected violation of the law, the Grantee may disclose the trade secret to the
Grantee’s attorney and use the trade secret in the court proceeding, so long as
any document containing the trade secret is filed under seal and does not
disclose the trade secret, except pursuant to court order.


11.Regulatory Requirements


a.Anything in this Agreement to the contrary notwithstanding, in no event may
any LTI Awards granted pursuant to this Agreement be effective if the Company or
any of its Subsidiaries or affiliates shall, at any time and in its sole
discretion, determine that the consent or approval of any governmental or
regulatory body, is required or desirable in connection with such LTI Award. In
such event, the LTI Award shall be held in abeyance and shall not be effective
unless and until such consent or approval shall have been affected or obtained
free of any conditions not acceptable to the Company or any of its Subsidiaries
or affiliates.





--------------------------------------------------------------------------------



b.The Committee may require as a condition to the right to receive any LTI
Awards hereunder that the Company receive from the Grantee representations,
warranties and agreements, at the time of any such grant, to the effect that the
Shares are being purchased without any present intention to sell or otherwise
distribute such Shares in violation of applicable securities laws and that the
Shares will not be disposed of in transactions which would violate the Company’s
policies, including its Insider Trading Policy, or violate registration
provisions of the Securities Act of 1933, as then amended, and the rules and
regulations promulgated thereunder or other applicable law. If applicable, the
certificate issued to evidence such Shares shall bear appropriate legends
summarizing such restrictions on the disposition thereof.


c.All certificates for Shares or other securities of the Company shall be
subject to such stop transfer orders and other restrictions as the Company or
the Committee may deem advisable under the Company’s policies, or the rules,
regulations and other restrictions of the Securities and Exchange Commission,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


12.Language


If the Grantee has received this Agreement, or any other document related to the
Plan or this LTI Award translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.


13.Electronic Delivery and Participation


The Company may, in its sole discretion, decide (a) to deliver any documents
related to the LTI Award, the Grantee’s participation in the Plan, or future LTI
Awards by electronic means, or (b) to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.


14.Governing Law / Venue


This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Virginia and applicable United States laws, without giving
effect to the conflict of laws principles thereof. Subject to Section 5 hereof,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors or
assigns, as the case may be. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by any LTI
Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the Commonwealth of Virginia and agree that such
litigation shall be conducted only in the courts of Norfolk, Virginia, or the
federal courts for the United States for the Eastern District of Virginia, and
no other courts, where this LTI Award is made and/or to be performed.


15.Equitable Adjustments; Rights as Shareholder


If any change is made to the outstanding Shares or capital structure of the
Company, the outstanding and unvested RSUs shall be adjusted as necessary to
prevent dilution or



--------------------------------------------------------------------------------



enlargement of a Grantee’s rights hereunder in the manner contemplated by
Section 12.2 of the Plan.


The Grantee shall not have any rights of a shareholder with respect to the LTI
Award, including, but not limited to, voting rights until vesting and delivery
of the applicable Shares underlying the LTI Award.


As of any date that the Company pays an ordinary cash dividend on its Shares,
the Company will increase the applicable number of outstanding and unvested RSUs
by the number of shares that represent an amount equal to the per share cash
dividend paid by the Company on its shares of Common Stock multiplied by the
number of outstanding and unvested RSUs as of the related dividend payment date
(collectively, “Dividend Equivalent Shares”). Any such Dividend Equivalent
Shares shall be subject to the same vesting, forfeiture, payment, termination
and other terms, conditions and restrictions as the original RSUs to which they
relate.


16.Interpretation


Any dispute regarding the interpretation of this Agreement shall be submitted by
the Grantee or the Company to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the Grantee and the
Company.


17.Successors and Assigns.


The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Grantee and the Grantee’s beneficiaries,
executors, administrators and the person(s) to whom the LTI Award may be
transferred by will or the laws of descent or distribution.


18.Severability


The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.


19.Discretionary Nature


The grant of the LTI Award is exceptional, voluntary and occasional and does not
create any contractual right or other right to receive any other awards or
benefits in lieu of awards in the future, even if awards have been granted in
the past. Future awards, if any, will be at the sole discretion of the
Committee. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company or any of its Subsidiaries or affiliates.


20.Amendment


This Agreement may be modified or amended by the Board or the Committee at any
time; provided, however, no modification or amendment to this Agreement or the
Plan shall be made which would materially and adversely affect the rights of the
Grantee under this Agreement, without such Grantee’s written consent.





--------------------------------------------------------------------------------



21.Section 409A


To the extent Grantee is or becomes subject to U.S. Federal income taxation,
this Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any proposed, temporary or final Treasury
regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time. In addition, and notwithstanding anything to the
contrary in this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
Grantee’s consent, to comply with Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A in connection
with this LTI Award. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of non-compliance with Section 409A.


Notwithstanding anything herein to the contrary, (i) to the extent any LTI Award
constitutes nonqualified deferred compensation within the meaning of, and
subject to, Section 409A, then, with respect to such LTI Award, all references
in the Plan and this Agreement to the Grantee’s termination of employment shall
mean the Grantee’s separation from service within the meaning of Section 409A,
and (ii) in the event that Grantee is a “specified employee” within the meaning
of Section 409A, and a payment or benefit provided for under this Agreement
would be subject to additional tax under Section 409A if such payment or benefit
is paid within six (6) months after such Grantee’s “separation from service” (as
defined under Section 409A), then such payment or benefit shall not be paid (or
commence) during the six (6) month period immediately following such Grantee’s
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would otherwise have
been made or provided during such six (6) month period and which would have
incurred such additional tax under Section 409A shall instead be paid to the
Grantee in a lump-sum cash payment, without interest, on the earlier of (i) the
first business day following the six (6) month anniversary of such Grantee’s
separation from service or (ii) the tenth business day following such Grantee’s
death.


22.Repayment Obligation


In the event that (i) the Company issues a restatement of financial results to
correct a material error, (ii) the Committee determines, in good faith, that
Grantee’s fraud or willful misconduct was a significant contributing factor to
the need to issue such restatement and (iii) some or all of the RSUs that were
granted and/or earned during the three year period prior to such restatement
would not have been granted and/or earned, as applicable, based upon the
restated financial results, the Grantee shall immediately return to the Company
the RSUs or the pre-tax income derived from any disposition of the shares
previously received in settlement of the RSUs that would not have been granted
and/or earned based upon the restated financial results (the “Repayment
Obligation”). This Repayment Obligation shall be in addition to any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law.


23.Entire Agreement


The above terms and conditions control this Agreement, notwithstanding any terms
or provisions in any prior awards from the Company to the Grantee. In the case
of any



--------------------------------------------------------------------------------



conflict between the provisions hereof and those of the Plan, the provisions of
the Plan shall be controlling.


24.Appendix


The LTI Award shall be subject to any special terms and conditions set forth in
the Appendix for the Grantee’s country. Moreover, if the Grantee relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.


25.Imposition of Other Requirements


The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the LTI Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


26.Insider Trading/Market Abuse Laws


Grantee acknowledges that he or she may be subject to insider trading and/or
market abuse laws in Grantee’s country of domicile and the United States, which
may affect the Grantee's ability to acquire or sell Shares under the Plan during
such times as the Grantee is considered to have “inside information” (as defined
by the laws in the Grantee's country and the United States). The requirements of
these laws may or may not be consistent with the terms of any applicable Company
insider trading policy. The Grantee acknowledges that it is the Grantee’s
responsibility to be informed of and compliant with any such laws and such
Company policies, and is hereby advised to speak to the Grantee’s personal legal
advisor on this matter.


27.Foreign Asset/Account Reporting Notification


The Grantee understands that the Grantee’s country may have certain exchange
control and/or foreign asset/account reporting requirements which may affect the
Grantee’s ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
of the Grantee's country. The Grantee may be required to report such accounts,
assets or transactions to the tax or other authorities in the Grantee's country.
The Grantee acknowledges that it is the Grantee’s responsibility to comply with
any applicable regulations, and the Grantee should speak to the Grantee’s
personal advisor on this matter.


28.Waiver


The Grantee acknowledges that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any prior or subsequent breach by the
Grantee or any other grantee.







--------------------------------------------------------------------------------





APPENDIX


PRA Group, INC.


2013 Omnibus Incentive Plan
Restricted Stock Unit Agreement
Country-Specific Provisions


Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan and/or the Agreement.


This Appendix includes special terms and conditions applicable to Grantees and
the RSUs (the “Stock Units”) granted to such Grantees under the Plan if the
Grantee resides and/or works in one of the countries listed below.


This Appendix also includes information regarding exchange control and certain
other issues of which the Grantee should be aware with respect to the Grantee’s
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of February
2020. However, such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee does not rely on the
information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the Grantee vests in the Stock Units, acquires Shares (or the
cash equivalent) or sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation and the Company is not in a position
to assure the Grantee of any particular result. Accordingly, the Grantee is
advised to seek appropriate professional advice as to how the relevant laws in
the Grantee’s country may apply to the Grantee’s situation.


Finally, if the Grantee is a citizen or resident of a country other than the one
in which the Grantee is currently residing and/or working, transfers employment
and/or residency to another country after the Stock Units are granted or is
considered a resident of another country for local law purposes, the
notifications contained herein may not be applicable to the Grantee in the same
manner. The Company shall, in its sole discretion, determine to what extent the
terms and conditions included herein will apply under these circumstances.


The following provisions apply to Grantees who work and / or reside inside the
European Union, the European Economic Area, Switzerland or the United Kingdom
AND REPLACES SECTION 9 OF THE AGREEMENT


TERMS AND CONDITIONS


By accepting the LTI Award, the Grantee acknowledges that the Grantee has read
and understood the information regarding the collection, processing and transfer
of the Grantee’s personal data described below. Capitalized terms used in this
Appendix shall have the meaning ascribed to such terms in the Plan.


Data Collection and Usage. The Company or, if different, the Grantee’s employer
(the “Employer”) will collect, process, transfer and use personal data about the
Grantee that is necessary for the purpose of implementing, administering and
managing the Grantee’s participation in the Plan. This personal data may include
the Grantee’s name, home



--------------------------------------------------------------------------------



address, email address, date of birth, social insurance number, passport or
other identification number, nationality and citizenship, any shares of common
stock or directorships held in the Company, details of all awards or other
entitlements to shares of common stock, granted, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor (“Data”).


Purposes and Legal Bases of Processing. The Company processes the Data for the
purpose of performing its contractual obligations under the Plan, which include
implementing, administering and managing the Grantee’s participation in the Plan
and facilitating compliance with applicable tax, exchange control, securities
and labor law. The legal basis for the processing of the Data by the Company and
the third party service providers described below is the necessity of the data
processing for the Company to perform its contractual obligations under the Plan
and relevant award agreement the Grantee and for the Company’s legitimate
business interests of managing the Plan and generally administering employee LTI
Awards.


Stock Plan Administration Service Providers. The Company transfers Data to
E*TRADE Financial Corporate Services, Inc. and certain of its affiliates
(jointly, “E*Trade”), independent service providers with operations, relevant to
the Company, in the United States, which assist the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select different service providers and share the Grantee’s Data with
other service providers that serve in a similar manner. The Company’s service
providers may open accounts for the Grantee to receive and trade shares of
common stock. The processing of the Grantee’s Data will take place through both
electronic and non-electronic means. The Grantee may be asked to agree on
separate terms and data processing practices with E*Trade or any other service
providers the Company may designate, with such agreement being a condition of
the ability to participate in the Plan.


International Data Transfers. The Company and its service providers, including,
without limitation, E*Trade, operate, relevant to the Company, in the United
States, which means that it will be necessary for Data to be transferred to, and
processed in, the United States. The Grantee understands and acknowledges that
the United States is not subject to an unlimited adequacy finding by the
European Commission and that the Grantee’s Personal Data may not have an
equivalent level of protection as compared to the Grantee’s country of
residence. The Company may transfer Data on the basis of a decision of the
European Commission stating the appropriate level of protection, standard data
protection clauses or, where applicable, on the basis of the Privacy Shield
programs between the European Union and the United States and between
Switzerland and the United States, as applicable. The Grantee has the right to
obtain from us confirmation of the conclusion of appropriate contractual
arrangements.


Data Retention. The Company will use Data only as long as is necessary to
implement, administer and manage the Grantee’s participation in the Plan or as
required to comply with legal or regulatory obligations, including under tax,
exchange control, securities, and labor laws. The Company may keep some of the
Grantee’s Data even after the Grantee terminates employment with the Company
group to satisfy legal or regulatory obligations and the Company’s legal basis
for such use would be necessity to comply with legal obligations. When the
Company no longer needs the Grantee’s Data, the Company will remove it from its
systems.


Contractual Requirement. The processing and transfer of Data as described above
is a contractual requirement and a condition to the Grantee’s ability to
participate in the Plan. However, the Grantee’s participation in the Plan and
acceptance of the relevant agreement are purely voluntary. While the Grantee
will not receive LTI Awards if the



--------------------------------------------------------------------------------



Grantee decides against participating in the Plan, the Grantee’s career and
salary will not be affected in any way.
Data Subject Rights. The Grantee has a number of rights under data privacy laws
in the Grantee’s country. Depending on where the Grantee is based, the Grantee’s
rights may include the right to (i) request access or copies of the Grantee’s
Data the Company processes, (ii) rectify incorrect Data and/or delete the
Grantee’s Data, (iii) restrict processing of the Grantee’s Data, (iv)
portability of the Grantee’s Data, (v) lodge complaints with the competent data
protection authorities in the Grantee’s country and/or (vi) obtain a list with
the names and addresses of any recipients of the Grantee’s Data. To receive
clarification regarding the Grantee’s rights or to exercise the Grantee’s rights
please contact the Company at compensation@pragroup.com.


AUSTRALIA


TERMS AND CONDITIONS


Tax Conditions. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the LTI Award granted under the Plan, such that the LTI Award is
intended to be subject to deferred taxation.


Australian Offer Document. The Company is pleased to provide the Grantee with
this offer to participate in the Plan. This offer document sets out information
regarding the LTI Award granted under the Plan for Australian resident employees
of the Company and its Australian Subsidiaries. This information is provided by
the Company to ensure compliance of the Plan with Australian Securities and
Investments Commission (“ASIC”) Class Order 14/1000 and relevant provisions of
the Corporations Act 2001.


Additional Documents. In addition to the information set out in this LTI Award
Agreement, the Grantee is also being provided with copies of the following
documents:
a.the Plan;
b.the Plan prospectus; and
c.the Australian Employee Information Supplement for the Plan (collectively, the
Additional Documents”).
The Additional Documents provide further information to help the Grantee make an
informed investment decision about participating in the Plan. Neither the Plan
nor the Plan prospectus is a prospectus for the purposes of the Corporations Act
2001.
The Grantee should not rely upon any oral statements made in relation to this
offer. The Grantee should rely only upon the statements contained in this
Restricted Stock Unit Agreement and Performance Stock Unit Agreement and the
Additional Documents when considering his or her participation in the Plan.


General Information Only. The information herein is general information only. It
is not advice or information that takes into account the Grantee’s objectives,
financial situation and needs.


The Grantee should consider obtaining his or her own financial product advice
from a person who is licensed by ASIC to give such advice.


Risk Factors for Australian Residents. Investment in Shares involves a degree of
risk. The Grantee should monitor his or her participation in the Plan and
consider all risk factors relevant to the vesting or issuance of Shares under
the Plan as set forth below and in the Additional Documents.


The Grantee should have regard to risk factors relevant to investment in
securities generally and, in particular, to holding Shares. For example, the
value at which an



--------------------------------------------------------------------------------



individual Share is quoted on the Nasdaq Global Select Market (“Nasdaq”) may
increase or decrease due to a number of factors. There is no guarantee that the
value of a Share will increase. Factors that may affect the value of an
individual Share include fluctuations in the domestic and international market
for listed stocks, general economic conditions, including interest rates,
inflation rates, commodity and oil prices, changes to government fiscal,
monetary or regulatory policies, legislation or regulation, the nature of the
markets in which the Company operates and general operational and business
risks.
More information about potential factors that could affect the Company’s
business and financial results will be included in the Company’s most recent
Annual Report on Form 10-K and the Company’s Quarterly Report on Form 10-Q.
Copies of these reports are available at http://www.sec.gov/, on the Company’s
“Investor Relations” page at https://ir.pragroup.com/, and upon request to the
Company.


In addition, the Grantee should be aware that the Australian dollar (“AUD”)
value of any Shares acquired under the Plan will be affected by the U.S.
dollar/AUD exchange rate. Participation in the Plan involves certain risks
related to fluctuations in this rate of exchange.


Shares in a U.S. Corporation. Shares of a U.S. corporation are analogous to
ordinary shares of an Australian corporation. Each holder of a Share is entitled
to one vote. Further, Shares are not liable to any further calls for payment of
capital or for other assessment by the Company and have no sinking fund
provisions, pre-emptive rights, conversion rights or redemption provisions.


Ascertaining the Market Value of Shares. The Grantee may ascertain the current
market value of an individual Share as traded on the Nasdaq under the symbol
“PRAA” at: https://www.nasdaq.com/symbol/praa. The AUD equivalent of that value
can be obtained at:
https://www.rba.gov.au/statistics/frequency/exchange-rates.html.


Please note this will not be a prediction of the market value of an individual
Share when such Shares are vested or issued under the Plan or of the applicable
exchange rate on the vesting date or the date the Shares are issued.


Exchange Control Information. If the Grantee is an Australian resident, exchange
control reporting is required for cash transactions exceeding AUD10,000 and
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on the Grantee’s behalf. If there is
no Australian bank involved with the transfer, the Grantee will be required to
file the report.


AUSTRIA


TERMS AND CONDITIONS


The following provision supplements Section 10(b) of the Agreement:


The phrase “any business activity competitive (directly or indirectly) with the
Business (as defined below) (a “Competing Entity”) anywhere in the world (the
“Territory”) shall be replaced with:


“any business activity competitive (directly or indirectly) with the Business
(as defined below) (a “Competing Entity”) in Europe (the “Territory”)


NOTIFICATIONS





--------------------------------------------------------------------------------



Exchange Control Information. If the Grantee is an Austrian resident and holds
Shares acquired under the Plan outside of Austria, the Grantee must submit a
report to the Austrian National Bank. An exemption applies if the value of the
Shares as of the last day of any given calendar quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed; whereas, if the latter
threshold is exceeded, annual reports must be filed. The deadline for filing the
quarterly report is the 15th day of the month following the end of the relevant
quarter. The annual reporting date is December 31 and the deadline for filing
the annual report is January 31 of the following year.


When the Grantee sells Shares acquired under the plan, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month using the
prescribed form.


BRAZIL


TERMS AND CONDITIONS


Intent to Comply with Law. The Grantee agrees to comply with applicable
Brazilian laws and to report and pay any and all applicable tax-related items
associated with the vesting of the LTI Award, the sale of any Shares acquired
upon vesting of the LTI Award and the receipt of any dividends or dividend
equivalents.


Nature of Grant. This provision supplements Section 7 of the Agreement:
The Grantee agrees that (i) the Grantee is making an investment decision, (ii)
the LTI Award will vest only if the vesting conditions are met and any necessary
services are rendered by the Grantee over the vesting period and (iii) the value
of the Shares subject to the LTI Award is not fixed and may increase or decrease
in value over the vesting period without compensation to the Grantee.


NOTIFICATIONS


Exchange Control Information. The Grantee acknowledges that if the Grantee is a
Brazilian resident or domiciled in Brazil, the Grantee is required to submit an
annual declaration of assets and rights held outside Brazil to the Central Bank
of Brazil if the aggregate value of such assets and rights is US$100,000 or
more. Assets and rights that must be reported include Shares acquired under the
Plan. The US$100,000 threshold may be changed annually.


Tax on Financial Transactions. Payments to foreign countries, repatriation of
funds into Brazil, and the conversion between BRL and USD associated with such
fund transfers, may be subject to the Tax on Financial Transaction. It is the
Grantee’s personal responsibility to comply with any applicable Tax on Financial
Transaction arising from participation in the Plan. The Grantee should consult
with the Grantee’s personal tax advisor for additional details.


CANADA


TERMS AND CONDITIONS


Payment. Notwithstanding any discretion contained in the Plan or this Agreement,
the LTI Award granted to Grantees in Canada shall be paid in Shares only and
does not provide any right for the Grantee to receive a cash payment.



--------------------------------------------------------------------------------





The following provisions apply if the Grantee resides in Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents executes, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement á
la présente convention.


The following provision supplements the Data Privacy Provisions in Section 9 of
the Agreement:


Data Privacy. The Grantee hereby authorizes the Company, its Subsidiaries,
affiliates and their representatives to discuss with and obtain all relevant
information from all personnel, professional or otherwise, involved in the
administration and operation of the Plan. The Grantee further authorizes the
Company and/or any Subsidiary or affiliate of the Company to record such
information in his or her employee file.


NOTIFICATIONS


Securities Law Information. The Grantee is permitted to sell Shares acquired
under the Plan provided the resale of such Shares takes place outside of Canada
through the facilities of a stock exchange on which the Shares are listed. The
Shares are currently listed on the Nasdaq Exchange in the United States.


Foreign Asset/Account Reporting Information. Foreign property, including Shares
and rights to receive shares (e.g., Stock Units), held by Canadian residents
must be reported annually to the tax authorities on Form T1135 (Foreign Income
Verification Statement) if the total cost of all of your foreign specified
property exceeds C$100,000 at any time during the year. The form must be filed
by April 30th of the following year when such foreign property was held by a
Canadian resident. It is the Grantee’s responsibility to comply with applicable
reporting obligations and the Grantee should consult with his or her personal
tax advisor in this regard.


COLOMBIA


TERMS AND CONDITIONS


Nature of Grant. This provision supplements Section 7 of the Agreement:
The Grantee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Grantee’s “salary” for any legal purpose. The Plan and related benefits will not
be included and / or considered for purposes of calculating any and all labor
benefits, such as legal / fringe benefits, vacation, indemnities, payroll taxes,
social insurance contributions and / or any other labor related amount which may
be payable.


NOTIFICATIONS


Securities Law Information. The Shares subject to the LTI Award are not and will
not be registered with the Colombian registry of publicly traded securities
(Registro Nacional de Valores y Emisores) and therefore the Shares may not be
offered to the public in Colombia. Nothing in this document should be construed
as the making of a public offer of securities in Colombia.





--------------------------------------------------------------------------------



Exchange Control Information. The Grantee must register the Grantee’s
investments with the Central Bank of Colombia (Banco de la República). The
registration method will vary depending on whether cash is remitted from
Colombia (either by the Grantee or the Employer), or no cash consideration is
paid at all. Upon liquidation of assets held abroad, the Grantee must (i) cancel
the registration with the Central Bank and (ii) repatriate the proceeds from the
sale or liquidation to Colombia and file the appropriate Central Bank form
(usually through the Grantee’s own local bank). The Grantee personally is
responsible for complying with applicable exchange control requirements in
Colombia.


Foreign Asset/Account Reporting Information. An annual information return may
need to be filed with the Colombian Tax Office detailing any assets held abroad
(including Shares acquired under the Plan). If the individual value of any of
these assets exceeds a certain threshold, each asset must be described (e.g.,
its nature and its value) and the jurisdiction in which it is located must be
disclosed. It is the Grantee’s responsibility to comply with this tax reporting
requirement.


FINLAND


No country-specific provisions apply.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. No report is required for payments
less than €12,500. In case of payments in connection with securities (including
proceeds realized upon the sale of Shares), the report must be made by the 5th
day of the month following the month in which the payment was received. The
report must be filed electronically. The form of report (“Allgemeine Meldeportal
Statistik”) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. The Grantee is responsible for
satisfying the reporting obligation.


Foreign Asset/Account Reporting Information. If the Grantee’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, the Grantee will need to report the acquisition when
the Grantee files his or her tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds
€150,000, or (ii) the Grantee holds Shares exceeding 10% of the total capital of
the Company. However, if the Grantee owns less than 1% of the total capital of
the Company, this requirement will not apply.


ITALY


TERMS AND CONDITIONS


Grant Terms Acknowledgment. By accepting the LTI Award, the Grantee acknowledges
that the Grantee has received a copy of the Plan and the Agreement, including
this Appendix, in their entirety and fully understands and accepts all the
provisions of the Plan and the Agreement. The Grantee further acknowledges
having read and specifically approves the following sections of the Agreement:
Time-vested Shares - RSUs, Non-assignability, Responsibility for Taxes, Nature
of Grant, Confidentiality; Non-Competition and Non-Solicitation Covenants,
Language, Electronic Delivery and Participation, Governing Law / Venue,
Successors and Assigns, Repayment Obligation, Appendix, Imposition of Other
Requirements, and Waiver.





--------------------------------------------------------------------------------



NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the tax year, hold foreign financial assets outside of Italy (e.g., cash
and Shares) which may generate income taxable in Italy are required to report
these assets on their annual tax returns (UNICO Form, RW Schedule) for the year
during which the assets are held, or on a special form if no tax return is due.
These reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.


Tax on Foreign Financial Assets. A tax on the value of financial assets held
outside of Italy by individual residents in Italy may be due to the extent their
value exceeds a certain threshold. The taxable amount will be the fair market
value of the financial assets (including Shares) assessed at the end of each
calendar year or on the last day the financial assets are held (in such case, or
when assets are acquired during the course of the year, the tax is levied on
proportion to the number of days the assets are held over the calendar year).


NORWAY


No country-specific provisions apply.


POLAND


NOTIFICATIONS


Foreign Asset / Account Reporting Information. Polish residents holding foreign
securities (including Shares) and/or maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000. If required, the reports must be filed on a quarterly basis on
special forms available on the website of the National Bank of Poland. Polish
residents should consult with their personal tax advisor to determine their
personal reporting obligations.


Exchange Control Information. If a Polish resident transfers funds in excess of
a specific threshold (currently €15,000, or PLN 15,000 if such transfer of funds
is connected with business activity of an entrepreneur), the funds must be
effected through a Polish bank account or financial institution. Polish
residents are required to maintain evidence of such foreign exchange
transactions for five years, from the end of the year in which such transactions
occurred, in case of a request for their production by the National Bank of
Poland.


SPAIN


TERMS AND CONDITIONS


The following provision supplements Section 10(b) of the Agreement:


Grantee agrees that any RSUs granted under the Plan during his or her employment
with the Company or its Subsidiaries constitute adequate compensation for the
covenants of confidentiality, non-competition and non-solicitation. If the
Grantee breaches this Section 10, all undelivered RSUs (whether vested or
unvested) shall be immediately forfeited and cancelled and the Company may
clawback (i) any RSUs delivered to Grantee in the preceding year and (ii) any
other RSUs delivered in connection with, or following,



--------------------------------------------------------------------------------



Grantee’s termination of employment and (iii) when applicable, the cash
compensation paid during the Restricted Period. If at the effective date of
termination of the employment, the Grantee has not received through LTI Awards
at least a 50% of his/her fixed gross salary at termination date for the
Restricted Period as compensation for the covenants of noncompetition and
non-solicitation, the Company will pay the difference up to the referred 50% in
12 cash monthly installments during the Restricted Period.


Nature of Grant. This provision supplements Section 7 of the Agreement:


By accepting the LTI Award, the Grantee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan and the Agreement.


The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant the LTI Award under the Plan to individuals who
may be employed by the Company or its Subsidiaries or affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that the grant will not economically or otherwise bind
the Company or any of its Subsidiaries or affiliates on an ongoing basis other
than as set forth in the applicable award agreement. Consequently, the Grantee
understands that the LTI Award is granted on the assumption and condition that
the LTI Award and any Shares subject to the vesting of the Stock Units shall not
become a part of any employment contract (either with the Company or any of its
Subsidiaries or affiliates) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. Furthermore, the Grantee understands and accepts that there is no
guarantee that any benefit whatsoever shall arise from the LTI Award, which is
gratuitous and discretionary, since the future value of the LTI Award, and the
underlying Shares, is unknown and unpredictable.


Additionally, the Grantee understands that the vesting of the Stock Units
covered by the LTI Award is expressly conditioned on the Grantee’s continued and
active rendering of service to the Company or the employer, as applicable, such
that if the Grantee’s employment terminates for any reason, except death,
Disability, Retirement and certain circumstances at a Change in Control, the
Stock Units will cease vesting immediately effective as of the date of cessation
of active employment by reason of, but not limited to, resignation, retirement,
disciplinary dismissal adjudged to be with cause (i.e., subject to a “despido
improcedente”), disciplinary dismissal without cause, material modification of
the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
relocation under Article 40 of the Workers’ Statute, Article 50 of the Workers’
Statute, unilateral withdrawal by the Employer and under Article 10.3 of the
Royal Decree 1382/1985.


NOTIFICATIONS


Exchange Control Information. The acquisition, ownership and sale of Shares
under the Plan must be declared to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), which is a department of the Ministry of Economy and
Competitiveness. The Grantee must also declare ownership of any Shares by filing
a Form D-6 with the Directorate of Foreign Transactions each January while the
Shares are owned. In addition, the sale of Shares must also be declared on Form
D-6 filed with the DGCI in January, unless the value of the Shares acquired or
the sale proceeds exceed the applicable threshold (currently €1,502,530) (or the
Grantee holds 10% or more of the share capital of the Company), in which case,
the filing is due within one month after the acquisition or sale.





--------------------------------------------------------------------------------



The Grantee is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), any foreign
instruments (including any Shares acquired under the Plan) and any transactions
with non-Spanish residents (including any payments of Shares made to the Grantee
by the Company) depending on the value of such accounts and instruments and the
amount of the transactions during the relevant year as of December 31 of the
relevant year. More frequent reporting may be required if the transaction value
or account balance exceeds €100,000,000.


Foreign Asset/Account Reporting Information. If the Grantee holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Grantee is required to
report certain information regarding such rights and assets on tax form 720.
After such rights and/or assets are initially reported, the reporting obligation
will only apply for subsequent years if the value of any previously-reported
rights or assets increases by more than €20,000. The reporting must be completed
by the following March 31.


Securities Law Information. The LTI Award and the Shares subject to the LTI
Award do not qualify as securities under Spanish regulations. No “offer of
securities to the public,” as defined under Spanish law, has taken place or will
take place in the Spanish territory. Neither the Plan nor the Agreement have
been or will be registered with the Comisión Nacional del Mercado de Valores
(Spanish Securities Exchange Commission), nor do they constitute a public
offering prospectus.


SWEDEN


TERMS AND CONDITIONS


Responsibility for Taxes. The following provision supplements Section 6 of the
Agreement:


Without limiting the Company’s or any Subsidiary’s or affiliate's authority to
satisfy their withholding obligations for Tax-Related Items as set forth in
Section 6 of the Agreement, in accepting the grant of the LTI Award, the Grantee
authorizes the Company and/or any Subsidiary or affiliate to withhold Shares or
to sell Shares otherwise deliverable to the Grantee upon vesting/settlement to
satisfy Tax-Related Items, regardless of whether the Company and/or any
Subsidiary or affiliate has an obligation to withhold such Tax-Related Items.


SWITZERLAND


NOTIFICATIONS


Securities Law Information. Neither this document nor any other materials
relating to the LTI Award (i) constitutes a prospectus according to articles 35
et seq. of the Swiss Federal Act on Financial Services (“FinSA”) (ii) may be
publicly distributed or otherwise made publicly available in Switzerland to any
person other than an Employee and other service provider of the Company or any
Subsidiary or affiliate or (iii) has been or will be filed with, approved or
supervised by any Swiss reviewing body according to article 51 FinSA or any
Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority (“FINMA”).


UNITED KINGDOM


TERMS AND CONDITIONS



--------------------------------------------------------------------------------





The following provision supplements Section 10(b) of the Agreement:


The phrase “directly or indirectly own more than 1% of any class or series of
equity securities in, any business activity competitive (directly or indirectly)
with the Business (as defined below) (a “Competing Entity”) anywhere in the
world (the “Territory”) shall be replaced with:


“directly or indirectly own more than 1% of any class or series of equity
securities in, any entity or business which at such time has material operations
that are engaged, or about to be engaged, in any business activity competitive
(directly or indirectly) with the Business (as defined below) in Europe and with
which the Grantee was materially involved at any time during the last 12 months
of the Grantee’s employment with the Company or any Subsidiary (a “Competing
Entity”) anywhere in the world (the “Territory”).


Responsibility for Taxes. The following provision supplements Section 6 of the
Agreement:


If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6 - April 5) in which such event
giving rise to the income tax liability occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected tax shall constitute a loan owed
by the Grantee to the Company or the Employer, as applicable, effective as of
the Due Date. The Grantee agrees that the loan will bear interest at the then
current Her Majesty’s Revenue and Customs (“HMRC”) official rate, it will be
immediately due and repayable, and the Company or the Employer may collect it at
any time thereafter by any of the means referred to in Section 6 of the
Agreement.


Notwithstanding the foregoing, if the Grantee is an executive officer or
director of the Company within the meaning of Section 13(k) of the Exchange Act,
the Grantee shall not be eligible for a loan to cover the income tax due as
described above. In the event that the Grantee is such an executive officer or
director and the income tax due is not collected by the Due Date, the amount of
any uncollected income tax may constitute a benefit to the Grantee on which
additional income tax and National Insurance Contributions (“NICs”) may be
payable. The Grantee acknowledges that the Grantee ultimately will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer (as applicable) for the value of any employee NICs
due on this additional benefit, which the Company or the Employer may recover
from the Grantee by any of the means referred to in Section 6 of the Agreement.

